Name: Commission Regulation (EC) No 2176/96 of 13 November 1996 amending to scientific and technical progress Council Regulation (EEC) No 3922/91 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  air and space transport;  executive power and public service;  transport policy
 Date Published: nan

 14. 11 . 96 EN Official Journal of the European Communities No L 291 / 15 COMMISSION REGULATION (EC) No 2176/96 of 13 November 1996 amending to scientific and technical progress Council Regulation (EEC) No 3922/91 (Text with EEA relevance) (AMJ) to assist in the understanding of, and compliance with, the requirements; Whereas JAR E  'Engines' has been amended to strengthen the requirements related to strike/ingestion of foreign matter and also the effects following compressor, fan and/or shaft failure; Whereas JAR VLA  'Very Light Aircraft' has been amended to emphasize that it is not applicable to ultra ­ light or microlight aircraft; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Aviation Safety Regulations Committee (2), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of technical requirements and administrative procedures in the field of civil aviation ('), and in particular Article 1 1 thereof, Whereas Regulation (EEC) No 3922/91 provides that the Commission shall make the amendments necessitated by scientific and technical progress to the common technical requirements and administrative procedures listed in Annex II thereto and whereas such amendments, particu ­ larly to improve safety requirements, are now appropriate; Whereas JAR 1  'Definitions' has been amended to update the reference to the JAA Arrangements Document and its signatory States and to further clarify certain def ­ initions; Whereas JAR 22  'Sailplanes and powered sailplanes' has been amended to emphasize that it is not applicable to hang-gliders, ultralight or microlight aircraft; Whereas JAR 25  'Large Aeroplanes' has been modified to incorporate agreed changes to the equivalent American code (FAR 25) and to strengthen requirements addressing passenger cabin safety, structural design, operational lim ­ itations and systems design; Whereas JAR APU  'Auxiliary Power Unit' has been amended to introduce reference to advisory material HAS ADOPTED THIS REGULATION: Article 1 Annex II to Council Regulation (EEC) No 3922/91 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 November 1996 . For the Commission Neil KINNOCK Member of the Commission (2) Aviation Safety Regulation Committee meeting of 2 July (') OJ No L 373, 31 . 12 . 1991 , p. 4. 1996. No L 291 / 16 EN Official Journal of the European Communities 14. 11 . 96 ANNEX 'ANNEX II Lists of codes in force containing the common technical requirements and administrative procedures referred to in Article 3 1 . General and procedures JAR 1 Definitions and abbreviations up to and including Amendment 1 /92/ 1 2 . Type certification of products and parts JAR 22 Sailplanes and powered sailplanes up to and including Amendment 22/92/ 1 JAR 25 Large aeroplanes up to and including change 14 JAR AWO All weather operations up to and including Amendment AWO/91 / 1 JAR E Engines up to and including Amendment E/93/ 1 JAR P Propellers up to and including change 7 JAR APU Auxiliary power units up to and including Amendment APU/92/ 1 JAR TSO Technical standards orders up to and including change 2 JAR VLA Very light aeroplanes up to and including Amendment VLA/92/ 1 JAR 145 Approved maintenance organisations '